Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because legal phraseology, “are disclosed,” is recited.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Patent US 10,743,034 B2
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 18 of Patent US 10,743,034 B2 in view of Hsu et al. (WO 2013/037254 A1) (hereinafter Hsu).

Instant – 16/930,088
US 10,743,034 B2
1. A method of applying a deblocking filter to block boundaries in a video coding system, the method comprising:
1. A method of applying a deblocking filter to block boundaries in a video coding system including an IntraBC (Intra-block copy) mode, the method comprising:
setting a boundary filter strength for a block boundary between two neighboring reconstructed blocks of a current picture, including:
setting a boundary filter strength for the block boundary according to the one or more coding parameters, including:

in a case that the two neighboring reconstructed blocks include an IntraBC coded block and an Inter coded block,
determining whether a condition is met, the condition including a combination of the block boundary corresponding to a transform block edge, and at least one of the two neighboring reconstructed blocks having a non-zero transform coefficient,
when the condition is determined to be met, setting a boundary filter strength to one, and
determining whether a condition is met, the condition including a combination of the block boundary corresponding to a transform block edge, and at least one of the two neighboring reconstructed blocks having a non-zero transform coefficient,
when the condition is determined to be met, setting a boundary filter strength to one, and
when the condition is determined not to be met, setting the boundary filter strength to one or zero 
when the condition is determined not to be met, setting the boundary filter strength to one or zero 
according to coding parameters of the two neighboring reconstructed blocks; and
according to reference pictures of the two neighboring reconstructed blocks; and
applying the deblocking filter to neighboring samples of the two neighboring reconstructed blocks around the block boundary according to the set boundary filter strength.
applying the deblocking filter to neighboring samples of the two neighboring reconstructed blocks around the block boundary according to the set boundary filter strength.


Although the claims are not identical, they are not patentably distinct from each other because claims (1 & 12) of the instant application differ from claims (1 & 18), respectively, of the patent in that the instant application discloses the limitations of setting the boundary filter strength to one or zero according to coding parameters of the two neighboring reconstructed blocks. However, these limitations are known in the art as evidenced by Hsu in Paragraph [0040]-[0041], wherein BS is assigned 0 or 1 based on testing conditions in step 830, wherein if Boundary is not TU boundary, wherein if P & Q contain coefficients, and if parameter tc offset = 0 or 2. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify US 10,743,034 B2 to incorporate and implement the teachings of Hsu as above, to determine filter decision and/or filter operation for the vertical filtering leading to reduced storage requirement as discussed in Paragraphs [0012]-[0015].

Regarding claims (2-11), US 10,743,034 B2 and Hsu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim. Furthermore, claims (2-11) correspond to claims (2-3, 13-14, 8-10, 12 & 17), respectively, of Patent US 10,743,034 B2, and although the claims are not identical, the claim would have been obvious for the same reasons of obviousness as set forth in the rejection outlined above with respect to Hsu.

Regarding claims (13-17), apparatus claims (13-17) are drawn to the apparatus using/performing the same method as claimed in claims (2-6). Therefore apparatus 

Regarding claim 18, non-transitory computer-readable medium claim 18
corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Hsu teaches of the non-transitory computer-readable medium with the field programmable gate array (FPGA) in Paragraph [0047]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify US 10,743,034 B2 to incorporate and implement the teachings of Hsu as above, to include FPGA with memory elements included to automate programmed instructions to filter video content as discussed in Paragraphs [0047].

Regarding claims (19-20), non-transitory computer-readable medium claims (19-20) are drawn to the apparatus using/performing the same method as claimed in claims (4-5). Therefore apparatus claims (19-20) correspond to method claims (4-5), and are rejected for the same reasons of obviousness as used above.

This is a nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Independent claims 1, 12 & 18 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the in a case that one of the two neighboring reconstructed blocks is coded according to an Intra-block copy (IntraBC) mode,
determining whether a condition is met, the condition including a combination of the block boundary corresponding to a transform block edge, and at least one of the two neighboring reconstructed blocks having a non-zero transform coefficient as claimed in claims 1, 12 & 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CHANG/Examiner, Art Unit 2487